Citation Nr: 1205058	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  05-10 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility between June 10, 2004 and June 14, 2004. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2004 determination of the VA Medical Center (VAMC) in North Little Rock, Arkansas. 

Most recently, the case was remanded by the Board in December 2007 for additional notice consistent with the requirements of 38 U.S.C.A. § 5103(a) and so that a Board hearing could be scheduled.  The Veteran testified before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement for emergency services rendered for a non-service-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  The Board parenthetically notes that although the Veteran has been subsequently service connected for coronary artery disease, rated as 60 percent disabling, service connection for a heart disorder was not in effect at the time of the private treatment.  The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., 
enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-1008 (2003)(2012).
The Board notes that effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments is to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  

The implementing regulations provide that in order to receive reimbursement for emergency services, the Veteran must have been enrolled in the VA health care system and received medical services under authority of 38 U.S.C. Chapter 17 within the preceding 24-month period.  38 U.S.C. § 17.1002(d) (2012) (previously 38 U.S.C.A. 17.1002(e) (2003)). Significantly, it is unclear whether or not the Veteran met this requirement at the time of his hospitalization.  A search completed in August 2004, to determine whether the Veteran had received medical services from the VA within the preceding 24-month period of his hospitalization, was incorrectly processed.  The search was conducted to see if the Veteran had visited the VA "within [the] past 24 months of billing date 01 April 2002."  However, the Veteran was hospitalized in June 2004, as such the search should have been conducted between June 2002 and June 2004.  It is unclear why his records were only searched for the two year period prior to April 2002.  As such, an additional search of the Veteran's VA records should be conducted as this information could potentially result in the award of medical expenses. 

Notably, the Veteran testified at his October 2011 BVA Hearing that he had been receiving medication from the VA just prior to his June 2004 hospitalization and he additionally testified that he recalled having visited the VA on a yearly basis.  See BVA Hearing Transcript (T.) at 6-7.  Based on the Veteran's testimony and the fact that the appropriate records were not searched, the Board finds that the Veteran's case must be remanded for further development. 

The Board notes that the December 2007 BVA Remand directed that the Veteran be provided notice advising him how to substantiate his claim for medical expense reimbursement.  Such notice has not yet been provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

Accordingly, the case is REMANDED for the following actions:

1.  Send the VCAA notice letter notifying him and his representative of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his private medical expenses claim under § 1725; (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This VCAA letter should pertain to the central issue on appeal - that is, payment or reimbursement of 'unauthorized' medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1725.

2.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all VA medical care providers that treated the Veteran in the 24 month period preceding his June 2004 hospitalization.  Those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Regardless as to whether or not the Veteran responds, a search should be conducted for evidence that the Veteran received treatment through any VA health care provider for the period from June 10, 2002 to June 10, 2004.  The positive or negative response should be included with the claims file.

4.  Readjudicate the unauthorized medical expenses claim in light of the additional evidence of record. If this claim is not granted to the Veteran's satisfaction, issue him a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


